t c summary opinion united_states tax_court richard j tritz and mary jo nietupski petitioners v commissioner of internal revenue respondent docket no 18712-99s filed date richard j tritz and mary jo nietupski pro sese james dinan m klein and mark j miller for respondent special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the year in issue - - respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioners are entitled under sec_104 to exclude from income an amount received pursuant to a severance package some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in muskego wisconsin on the date the petition was filed in this case petitioner husband petitioner was employed as an application systems engineer with amdahl corporation from to petitioner was treated in through for carpal tunnel syndrome cts the symptoms of which had begun prior to his employment at amdahl petitioner’s treatment included surgery which caused him to miss work for week and days in and for weeks and days in he received payments from an insurance_company on behalf of amdahl for the treatment of cts and for lost wages the insurance_company questioned responsibility for the payment of the expenses due to the fact that petitioner was injured to some extent prior to his employment at amdahl as of date petitioner’s medical records indicate that he no longer had symptoms of cts and that there was no permanent disability relating thereto petitioner also experienced pain in his shoulder arm and elbows while working at amdahl at some point in time amdahl discontinued sales of a certain software development package in north america due to declining sales in response amdahl implemented a business reduction plan petitioner’s employment was terminated after he refused amdahl’s offer to be transferred to a new position in chicago illinois he had been working in the northern suburbs of chicago prior to termination pursuant to the business reduction plan which affected employees other than petitioner amdahl provided petitioner with a severance package consisting of weeks of regular salary and benefits he was also provided with a one-time payment of dollar_figure in order to receive this one-time payment petitioner was required to execute a general release of claims in favor of amdahl he had no opportunity to engage in substantive discussions regarding the content of this release which provides in relevant part in consideration of the enhanced salary continuation pay and benefits paid to me by amdahl corporation in connection with the termination of my employment in accordance with the terms of the salary continuation pay and benefit plan a copy of which has been given to me i hereby fully and forever release and discharge amdahl from all claims and causes of action arising out of or relating in any way to my employment with amdahl including the termination of my employment should i maintain any_action or claim against amdahl for workers’ compensation benefits which action or claim results in an award or payment to me amdahl will be entitled to a dollar for - - dollar offset of any award or payment against the amounts paid as part of this separation package the release then recites a lengthy noninclusive list of claims waived by the release--this list includes claims of personal injury a document provided with the release titled reduction in force questions and answers states two purposes for the reduction in force give our separated employees a generous salary continuation package and fix the costs associated with the reduction in force the explanation further states experience in the industry and in the area shows that separated employees are increasingly inclined to challenge their terminations defending against agency charges and individual lawsuits costs money and makes the costs associated with the reduction in force unpredictable frankly we would rather distribute that money to our separated employees in the form of a better separation package than to pay it to lawyers nothing in this document specifically addresses the aspects of the general release waiving or releasing amdahl from claims arising from personal injuries petitioner signed the release on date petitioner’s employment with amdahl was terminated on date and petitioner was paid the amounts under the plan when petitioner’s employment was terminated neither he nor an agent on his behalf had informed amdahl that he intended to sue them for personal injury suffered as a result of his employment - amdahl treated the entire amount_paid to petitioner as compensation and issued him a form_w-2 wage and tax statement with their joint federal_income_tax return petitioners filed a statement explaining their position concerning the taxability of the amount reported on the form_w-2 petitioners argued that the one-time payment was received in exchange for the release of a variety of different types of claims including claims for personal injury emotional distress workers’ compensation erisa violations discrimination violations and civil rights violations petitioners estimated that one-half of the one-time payment was nontaxable and accordingly did not include dollar_figure of this amount in income petitioners did include in income dollar_figure of the severance package representing the remainder of the one-time payment and the portion representing two weeks of compensation in the statutory_notice_of_deficiency respondent determined that the amount excluded by petitioners as nontaxable dollar_figure was severance or termination pay and entirely taxable petitioners now argue that the entire amount of the one-time payment not merely one-half should be excluded from income separation or severance_pay like other forms of compensation_for services is generally includable in the income of the recipient see sec_61 sec_1_61-2 income_tax regs brennan v commissioner tcmemo_1997_317 -- - however sec_104 excludes from gross_income certain amounts received on account of personal physical injury or sickness the provision reads in pertinent part sec_104 in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include--- the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness x for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness the preceding sentence shall not apply to an amount of damages not in excess of the amount_paid for medical_care described in subparagraph a or b of sec_213 attributable to emotional distress ’ ‘ sec_104 was amended by the small_business job protection act of publaw_104_188 sec a 110_stat_1755 prior to amendment it read in pertinent part sec_104 in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include--- the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness continued - petitioners argue that the one-time payment was on account of personal physical injury because the only actual and or potential claim petitioner had against amdahl at the time the release was signed was for personal physical injury where damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for the agreement controls whether such damages are excludable under sec_104 see brennan v commissioner supra where the settlement agreement lacks express language stating what the settlement amount was paid to settle then the most important factor in making that determination is the intent of the payor rather than whether or not the taxpayer actually suffered an injury see primozic v commissioner tcmemo_1999_95 the absence of any knowledge of a claim on the part of the payor has a negative impact in determining the requisite intent of the payment see brennan v commissioner supra claims for continued x paragraph shall not apply to any punitive_damages in connection with a case not involving physical injury or physical sickness the amendment applies to amounts received after date in taxable years ending after such date which were not received under a written binding agreement court decree or mediation award in effect on or issued on or before date see id sec d 110_stat_1839 petitioner signed the release in this case on date and the payment therefor was received after that date --- - potential future injuries do not qualify for exclusion under sec_104 see id ’ the release in this case recites a vast number of types of claims with respect to which petitioner released amdahl from liability because the release does not specify what portion of the payment is allocable to which claim we look to the payor’s intent see id we find that the payment in this case was not made with the intent to compensate petitioner for personal physical injury first amdahl had not been notified of any claim petitioner had against it concerning such injury in addition the payment was made to petitioner in connection with the termination of his employment he was one of a group_of_employees who had the option of signing an identical release in order to obtain a superior severance package the use of a standardized release form in connection with the termination of a number of employees is indicative that the payment was not on account of personal injuries see laguaite v commissioner tcmemo_2000_103 this is especially true in this case where the cases cited here and infra remain instructive even though they were decided prior to the amendment of sec_104 the section was amended by congress with respect to the requirement that the personal injury be physical and the treatment of punitive_damages see h conf rept pincite c b h rept pincite c b s rept pincite neither of these modifications bear on the case at bar and nothing in the statute or its legislative_history indicates that we should interpret the unaffected portion of the statute differently than prior to amendment --- - petitioner was unable even to discuss the terms of the agreement with amdahl petitioners further argue that the amount_paid to petitioner for treatment of his injury was less than the normal_cost of such treatment that petitioner’s prior injury may result in future costs if it is discovered that his injury was more serious than previously thought and that petitioner has not yet received any amounts for pain and suffering with respect to the injury all of these assertions are irrelevant to the underlying intent in amdahl’s making the one-time payment as part of petitioner’s severance package because petitioner received the one-time payment as part of a severance package in connection with the termination of his employment and not on account of personal physical injury or sickness the payment is not excludable from gross_income under sec_104 petitioners make the alternative argument that the one-time payment for the release is excludable as a workers’ compensation payment they are presumably arguing that sec_104 is applicable in this case sec_104 generally excludes from income amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness it is clear that petitioner did not receive the one-time payment under a workmen’s compensation act or under a statute in the nature of a -- - workmen’s compensation act which provides compensation to employees for personal injuries or sickness incurred in the course of employment sec_1_104-1 income_tax regs rather the payment was made in exchange for the execution of the release in connection with the termination of petitioner’s employment as discussed above the payment is therefore not excludable from gross_income under sec_104 finally petitioners argue that employment_taxes were erroneously withheld from the one-time payment and the interest assessed by respondent is improper this is a court of limited jurisdiction we may only exercise jurisdiction that is expressly permitted or provided by statute see 112_tc_1 no statute in the code provides this court with jurisdiction to review respondent’s assessment of employment_taxes in this case see id likewise this court does not have jurisdiction to redetermine interest in this case prior to the entry of a decision redetermining the deficiency see sec_7481 rule 107_tc_249 3judicial review of employment_taxes may be obtained after paying the taxes and requesting a refund from the secretary ina refund_suit in federal district_court or the united_states court of federal claims see sec_7422 u s c sec_1346 and a reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
